DETAILED ACTION
Claims 1-20 are allowed.
This office action is responsive to the amendment filed on 11/30/21.  As directed by the amendment: claim 15 has been amended; and no claims have been cancelled nor added.  Thus, claims 1-20 are presently pending in this application.
The present application is being examined under the pre-AIA  first to invent provisions. 

REASONS FOR ALLOWANCE
The following is an examiners statement of reasons for allowance:
The prior art of record by itself or in combination does not disclose the structural and functional limitations as recited in the claims.  Specifically, the prior art does not disclose an apparatus comprising the claimed first portion, second portion in which the first upper surface meets the second upper surface at a first interface which has a linear profile tapered upward from the first upper surface toward the second upper surface and the second lower surface meets the first lower surface at a second interface which includes a tapered region starting at a radial distance from a center line of the apparatus and terminating at an end of the second interface as recited in Claim 1.   Further, the prior art does not disclose an apparatus comprising the claimed holder which includes the claimed first and second portions which includes the first upper surface meets the second upper surface at a first interface which has a tapering from the first upper surface to the second upper surface and the second lower surface meets the first lower surface at a second interface, the second interface including a tapered region positioned under at least a portion of the first interface as recited in Claim 8.   Additionally, the prior art does not disclose an apparatus comprising the claimed first and second portions which includes a first transition surface extends from the first upper surface to the second upper surface in which the first transition surface tapers upward from the first upper surface toward the second upper surface, and a second transition surface extends from the first lower surface to the second lower surface in which the second transition surface tapers upward from the first upper surface toward the second upper surface as recited in Claim 15.   

CONCLUSION
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH W ISKRA whose telephone number is (313)446-4866.  The examiner can normally be reached on Mon - Fri: 7:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors may be contacted.  DANA ROSS can be reached on 571-272-4480 while TU HOANG can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/joseph iskra/
Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761